                   Case 20-10475-BLS                 Doc 626         Filed 07/01/20           Page 1 of 11




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                                       )
    In re:                                                             ) Chapter 11
                                                                       )
    CRAFTWORKS PARENT, LLC, et al., 1                                  ) Case No. 20-10475 (BLS)
                                                                       )
                                          Debtors.                     ) (Jointly Administered)
                                                                       )

        SECOND MONTHLY FEE APPLICATION OF KLEHR HARRISON HARVEY
             BRANZBURG LLP FOR PAYMENT OF COMPENSATION AND
        REIMBURSEMENT OF EXPENSES AS CO-COUNSEL FOR THE DEBTORS
           FOR THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

Name of Applicant:                                          Klehr Harrison Harvey Branzburg LLP
Authorized to Provide Professional                          Debtors and Debtors-In-Possession
Services to:
Date of Retention:                                          nunc pro tunc to Petition Date
Period for which compensation and
reimbursement is sought:                                    April 1, 2020 through April 30, 2020

Amount of Compensation sought as
actual, reasonable and necessary:                           $65,142.50 (80% $52,114.00)
Amount of Expense Reimbursement
sought as actual, reasonable and                            $562.10
necessary:
This is a(n):                                                  Monthly ___ Interim                 ___ Final application
This is the Second monthly fee application filed in this case.



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are:
      Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery
      Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC
      (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820); CraftWorks Restaurants & Breweries, Inc. (2504);
      CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas,
      LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc.
      (2074); Logan’s Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago
      Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC (5838); Old Chicago
      Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc. (6337); Roadhouse Parent Inc. (5108);
      Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc. (5762); Wadsworth
      Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.


PHIL1 8985911v.1
                  Case 20-10475-BLS      Doc 626     Filed 07/01/20      Page 2 of 11




 Prior Applications:

                                        Requested                  Approved
                     Period                                Fees          Expenses
Date Filed                       Fees          Expenses                                 Fee Holdback
                     Covered                               [80%]         [100%]
First Monthly
Filed 6/25/2020      3/3/2020-
DI No. 599           3/31/2020   $154,020.50   $1,168.85   $123,216.40    $1,168.85        $30,804.10




 PHIL1 8985911v.1
                   Case 20-10475-BLS     Doc 626     Filed 07/01/20   Page 3 of 11




                          TIME AND COMPENSATION BREAKDOWN
                           APRIL 1, 2020 THROUGH APRIL 30, 2020


NAME OF                                                  HOURLY        TOTAL
                               POSITION/                                            TOTAL
PROFESSIONAL                                             BILLING       HOURS
                            NUMBER OF YEARS                                      COMPENSATION
PERSON                                                    RATE         BILLED


                        Bankruptcy & Restructuring
Morton R. Branzburg     Founding Partner                   $735.00       16.10       $11,833.50
                        Admitted to Bar 1978
                        Bankruptcy & Restructuring
Domenic E. Pacitti      Partner                            $685.00       22.90       $15,686.50
                        Admitted to Bar 1987
                        Bankruptcy & Restructuring
Michael Yurkewicz       Of Counsel-Admitted to Bar         $475.00       56.80       $26,980.00
                        1998
                        Bankruptcy & Restructuring
Melissa K. Hughes                                          $275.00       38.70       $10,642.50
                        Paralegal
TOTALS                                                                  134.50       $65,142.50

BLENDED RATE                                                                           $484.33




    PHIL1 8985911v.1
               Case 20-10475-BLS        Doc 626       Filed 07/01/20     Page 4 of 11




                         COMPENSATION BY PROJECT CATEGORY
                          APRIL 1, 2020 THROUGH APRIL 30, 2020

                                                                 TOTAL
                                                                                   TOTAL
   PROJECT CATEGORY                                     TASK     HOURS
                                                                                COMPENSATION
                                                       CODES     BILLED


   Asset Disposition                                      AD            15.20      $9,224.00

   Assumption and Rejection of Leases and Contracts       AL             2.20      $9,277.00

   Business Operations                                    BU             2.10       $997.50

   Case Administration                                    CS            42.10     $21,306.50

   Employment and Fee Applications                         EF           46.80     $21,306.50

   Financing and Cash Collateral                           FI            4.90      $2,290.50

   Litigation: Contested Matters and Adversary            LC             1.20       $822.00
   Proceedings

   Reporting                                              RG             2.00       $950.00

   TOTAL                                                               134.50     $65,142.50




PHIL1 8985911v.1
               Case 20-10475-BLS   Doc 626   Filed 07/01/20    Page 5 of 11




                                EXPENSE SUMMARY
                       APRIL 1, 2020 THROUGH APRIL 30, 2020


   EXPENSE CATEGORY                                           TOTAL COMPENSATION



   Pacer                                                                  $98.10

   Conference Call Charges                                                $76.50

   Special Copy                                                          $387.50

   TOTAL                                                                 $562.10




PHIL1 8985911v.1
                       Case 20-10475-BLS                     Doc 626            Filed 07/01/20              Page 6 of 11




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                              )
    In re:                                                                    ) Chapter 11
                                                                              )
    CRAFTWORKS PARENT, LLC, et al., 1                                         ) Case No. 20-10475 (BLS)
                                                                              )
                                               Debtors.                       ) (Jointly Administered)
                                                                              )

                 SECOND MONTHLY FEE APPLICATION OF KLEHR HARRISON
              HARVEY BRANZBURG LLP FOR PAYMENT OF COMPENSATION AND
             REIMBURSEMENT OF EXPENSES AS CO-COUNSEL FOR THE DEBTORS
                FOR THE PERIOD FROM APRIL 1, 2020 THROUGH APRIL 30, 2020

             Klehr Harrison Harvey Branzburg LLP (“Klehr Harrison”), co-counsel to CraftWorks Parent,

LLC and its debtor affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Debtors”), hereby submits its second monthly application (the “Application”)

for entry of an order pursuant to section 331 of title 11 of the United States Code, 11 U.S.C. §§101 et

seq, as amended (the “Bankruptcy Code”) granting it interim compensation and reimbursement of

expenses for the period from April 1, 2020 through April 30, 2020. In support hereof, Klehr Harrison

respectfully represents as follows:

                                   I.         JURISDICTION, VENUE AND STATUTORY
                                                PREDICATES FOR RELIEF SOUGHT

             1.        This Court has jurisdiction over this Application pursuant to 28 U.S.C. §1334. This is

a core proceeding pursuant to 28 U.S.C. §157(b)(2)(A) and (B). Venue of this proceeding and this



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number are: Big River Breweries,
      Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC
      (7163); CraftWorks Intermediate Co, LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB Acquisition, Inc. (5175); GB Franchise,
      LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery
      Restaurant Group, Inc. (8023); Harbor East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old Chicago Franchising LLC (7249);
      Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606); Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc.
      (9218); Old Chicago Taproom, LLC (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033); Rock Bottom of Minneapolis, Inc.
      (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405). The Debtors’ mailing address is 3011 Armory Drive, Suite 300,
      Nashville, TN 37204.


PHIL1 8985911v.1
                   Case 20-10475-BLS        Doc 626    Filed 07/01/20     Page 7 of 11




Application is proper in this District pursuant to 28 U.S.C. §§1408 and 1409. The statutory predicate

for the relief sought herein is section 331 of the Bankruptcy Code.

                                          II. BACKGROUND

        2.         On March 3, 2020, (the “Petition Date”), the Debtors each filed a voluntary petition

for relief under chapter 11 of the Bankruptcy Code. The Debtors have continued in the management

of its businesses and operation of its properties pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.

        3.         On March 12, 2020, the United States Trustee appointed an Official Committee of

Unsecured Creditors (the “Committee”) in these cases.

        4.         On April 1, 2020, this Court entered an Order [Docket No. 237] approving the

retention of Klehr Harrison as counsel to the Debtors, nunc pro tunc to the Petition Date.

        5.         Klehr Harrison has continuously rendered services on behalf of the Debtors for the

period from April 1, 2020 through April 30, 2020 (the “Compensation Period”), totaling 134.50 hours

of professional time.

        6.         Attached hereto as Exhibit “A” is a full and detailed statement describing the

professional services rendered by each Klehr Harrison attorney and paraprofessional during the

Compensation Period.

        7.         The total sum due to Klehr Harrison for professional services rendered on behalf of

the Debtors for the Compensation Period is $65,142.50. Klehr Harrison submits that the professional

services it rendered on behalf of the Debtor during this time were reasonable and necessary.

        8.         Klehr Harrison also expended costs on behalf of the Debtor in the sum of $562.10

during the Compensation period. Attached hereto as Exhibit “B” is an itemized list of expenses

incurred during the compensation period. In accordance with Local Bankruptcy Rule 2016-2(e)(iii),




PHIL1 8985911v.1
                   Case 20-10475-BLS       Doc 626     Filed 07/01/20   Page 8 of 11




the line designated “Photocopying” represents in-house copying based on a cost of $0.10 per page.

        9.         Klehr Harrison accordingly seeks allowance of the sum of $65,142.50 in fees and

$562.10 in expenses, for a total of $65,704.60.

        10.        The undersigned hereby attests that he has reviewed the requirements of Local Rule

2016-1 and this Application conforms to such requirements.

        WHEREFORE, Klehr Harrison hereby requests: (a) allowance of compensation for necessary

and valuable professional services rendered to the Debtors in the sum of $65,142.50 and

reimbursement of actual and necessary expenses incurred in the sum of $562.10 for the period from

April 1, 2020 through April 30, 2020; (b) payment in the total amount of $52,676.10, which represents

(i) 80% of the total fees billed ($52,114.00) and (ii) 100% of the expenses incurred ($562.10) during

the Application Period, as provided under the Interim Compensation Order; and (c) such other relief

as this Court deems just and proper.




PHIL1 8985911v.1
                   Case 20-10475-BLS   Doc 626     Filed 07/01/20    Page 9 of 11




 Dated: July 1, 2020                   /s/ Domenic E. Pacitti
 Wilmington, Delaware                  KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Domenic E. Pacitti (DE Bar No. 3989)
                                       Michael W. Yurkewicz (DE Bar No. 4165)
                                       919 N. Market Street, Suite 1000
                                       Wilmington, DE 19801
                                       Telephone: (302) 426-1189
                                       Facsimile: (302) 426-9193
                                       -and-
                                       KLEHR HARRISON HARVEY BRANZBURG LLP
                                       Morton R. Branzburg
                                       1835 Market Street, 14th Floor
                                       Philadelphia, PA 19103
                                       Telephone: (215) 569-2700
                                       Facsimile: (215) 568-6603
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Steven J. Reisman (admitted pro hac vice)
                                       Bryan M. Kotliar (admitted pro hac vice)
                                       575 Madison Avenue
                                       New York, NY 10022
                                       Telephone: (212) 940-8800
                                       Facsimile: (212) 940-8876
                                       -and-
                                       KATTEN MUCHIN ROSENMAN LLP
                                       Peter A. Siddiqui (admitted pro hac vice)
                                       525 W. Monroe Street
                                       Chicago, IL 60661
                                       Telephone: (312) 902-5200
                                       Facsimile: (312) 902-1061

                                       Attorneys for the Debtors and Debtors in Possession




PHIL1 8985911v.1
                  Case 20-10475-BLS             Doc 626       Filed 07/01/20         Page 10 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                )
    In re:                                                      ) Chapter 11
                                                                )
    CRAFTWORKS PARENT, LLC, et al., 1                           ) Case No. 20-10475 (BLS)
                                                                )
                                       Debtors.                 ) (Jointly Administered)
                                                                )

                             CERTIFICATION OF DOMENIC E. PACITTI

             I, Domenic E. Pacitti, under penalty of perjury, declare as follows:

             1.     I am a partner in the firm of Klehr Harrison Harvey Branzburg LLP (“Klehr

Harrison”), Co-Counsel to the Debtors and Debtors in Possession in these cases (the “Debtors”).

             2.     I have read the foregoing Second Monthly Fee Application of Klehr Harrison

Harvey Branzburg LLP for Allowance of Compensation and Reimbursement of Expenses as

Counsel for the Debtors for the Period from April 1, 2020 through April 30, 2020 and know the

contents thereof. The same contents are true to the best of my knowledge, except as to matters

therein alleged to be upon information and belief, and as to those matters, I believe them to be true.

I have personally performed many of the legal services rendered by Klehr Harrison and am



1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number are: Big River Breweries, Inc. (6292); Brew Moon Colorado, Inc. (5001); Chophouse License, LLC
      (2340); Craft Brewery Holding, Inc. (1228); CraftWorks Holdings, LLC (7163); CraftWorks Intermediate Co,
      LLC (9810); CraftWorks Parent, LLC (3345); CraftWorks Restaurants & Breweries Group, Inc. (4820);
      CraftWorks Restaurants & Breweries, Inc. (2504); CraftWorks Restaurants & Breweries, LLC (0676); GB
      Acquisition, Inc. (5175); GB Franchise, LLC (7716); GB Kansas, LLC (0924); GB Maryland, Inc. (6439); GB
      Parent, Inc. (1281); GBBR Texas, Inc. (9904); Gordon Biersch Brewery Restaurant Group, Inc. (8023); Harbor
      East Brewery, LLC (7759); Logan’s Restaurants, Inc. (9987); Logan’s Roadhouse, Inc. (2074); Logan’s
      Roadhouse of Kansas, Inc. (8716); Logan’s Roadhouse of Texas, Inc. (2372); LRI Holdings, Inc. (4571); Old
      Chicago Franchising LLC (7249); Old Chicago of Colorado, Inc. (4857); Old Chicago of Kansas, Inc. (0606);
      Old Chicago Oregon, LLC (5083); Old Chicago Parker Crossing, Inc. (9218); Old Chicago Taproom, LLC
      (5838); Old Chicago Westminster, Inc. (5759); Roadhouse Intermediate Inc. (6159); Roadhouse Midco Inc.
      (6337); Roadhouse Parent Inc. (5108); Rock Bottom Arizona, Inc. (4848); Rock Bottom License, LLC (9033);
      Rock Bottom of Minneapolis, Inc. (5762); Wadsworth Old Chicago, Inc. (4849); Walnut Brewery, Inc. (7405).
      The Debtors’ mailing address is 3011 Armory Drive, Suite 300, Nashville, TN 37204.



PHIL1 8985911v.1
               Case 20-10475-BLS           Doc 626     Filed 07/01/20     Page 11 of 11




thoroughly familiar with all other work performed on behalf of the Debtors by the attorneys and

paraprofessionals in Klehr Harrison.

        3.         In accordance with Rule 2016(a) of the Federal Rules of Bankruptcy Procedure and

Section 504 of Title 11, United States Code, no agreement or understanding exists between Klehr

Harrison and any other person for the sharing of compensation to be received in connection with

the above-captioned cases.

        4.         I have reviewed the requirements of Local Rule 2016-2 of the United States

Bankruptcy Court for the District of Delaware, and to the best of my knowledge, information and

belief, this Application complies with Local Rule 2016-2.

        6.         Klehr Harrison did not agree to any variations from, or alternatives to, its standard

and customary billing arrangements for the proposed engagement by the Debtors pursuant to the

Application.

        7.         None of the professionals at Klehr Harrison included in the proposed engagement

by the Debtors pursuant to the Application vary their rates based on geographic location of the

bankruptcy case.

        8.         Other than an annual rate increase effective January 1 of each calendar year, during

the twelve months prior to the filing of the Debtors’ chapter 11 petitions, the billing rates of Klehr

Harrison with respect to the Debtors was not different than those sought under the Application.

The rates effective as of January 1, 2020 are the rates charged to the Debtors in the Application

        9.         The Application does not include time or fees related to reviewing or revising time

records or preparing, reviewing, or revising invoices.

        I declare under penalty of perjury that the foregoing is true and correct.

Executed on July 1, 2020                                      /s/ Domenic E. Pacitti
                                                         Domenic E. Pacitti (DE Bar No. 3989)



PHIL1 8985911v.1
